Citation Nr: 1633623	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-28 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for spinal stenosis, lumbar spine (back disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Additional evidence has been received since the July 2014 statement of the case (SOC).  Given the decision below resulting in a grant to reopen the Veteran's claim of service connection of a back disability, a remand for initial RO consideration is not necessary.  See 38 C.F.R. § 20.1304(c) (2015).

The reopened issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a back disability was initially denied in a September 1969 rating decision on the basis that the evidence clearly showed that spondylolisthesis pre-existed service, and was not permanently aggravated by service beyond the natural progression of the disease process.  The Veteran did not appeal this decision.

2.  Evidence submitted since the September 1969 rating decision was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to an unestablished fact; and raises a reasonable possibility of substantiating his claim for service connection.



CONCLUSIONS OF LAW

1.  The September 1969 rating decision denying service connection for a back disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a back disability have been met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previously Denied Claim

The Veteran's claim of service connection for a back disability was initially denied in a September 1969 rating decision.  The RO denied the claim on the basis that the evidence clearly showed that the back condition, spondylolisthesis existed prior to service and failed to reveal an injury or other adverse factors to aggravate the disability beyond the normal progression.  The Veteran did not appeal this decision.

The Board notes that in a statement received November 2011, the Veteran indicated that subsequent to the September 1969 rating decision he did make an attempt to file an appeal with VA in Monroe, Louisiana.  He further noted that he went before three Board members at the VA at that time.  The Board finds that no evidence that such an appeal was received subsequent to the September 1969 rating decision within the applicable appeal period.  The first evidence received thereafter was in November 1972, and it did not relate to the prior rating decision.  

Additionally, "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.

Here, it is presumed that an appeal would have been associated with the claims file had it been filed.  An assertion that it was filed without more is not the type of clear evidence to the contrary sufficient to rebut the presumption.  Thus, the Board finds that there was not appeal and there is no earlier pending claim or appeal.  Accordingly, the September 1969 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

Reopening the Claim

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108 (West 2014).  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, significant new evidence has been received since the Veteran's previous final denial in September 1969.  A statement from Veteran received in December 2011 indicated that he never suffered from a back disorder prior to service.  He indicated that during basic training, he was completing a jump over a ditch when his heel landed on a cross tie and he felt a severe pain in his lower back.  After seeing a doctor, it was determined he had a serious back condition.  The Veteran further indicated that he never had any back symptoms prior to the injury in basic training.  He noted that subsequent to service, he applied for a position in a paper company similar to one which he had held for approximately three years prior to service.  He indicated he was not hired due to failing the physical examination because of his back condition from service.  He reported that he received treatment for his back from 1968 to 1996 at an orthopedic clinic but was unable to obtain the records due to the age of the records and the physician retiring.

In addition to the Veteran's statements, there are also several buddy statements in support of his claim.  A fellow soldier submitted an October 2012 statement.  He indicated he met the Veteran the first week of basic training as they were in the same company.  He indicated that during the first few weeks of boot camp the Veteran showed no obvious signs of back problems, as he and the Veteran would play football and wrestle.  He noted the Veteran then hurt his back later in boot camp during training exercises and went on sick call, and from that day forward he had constant back problems.

As noted above, the Veteran's claim was denied in September 1969 on the basis that the pre-existing spondylolisthesis was not aggravated beyond the natural progression of the disease.  The statements noted above, as well as other significant lay evidence supports that the Veteran's back condition was not clearly and unmistakably evident prior to service and not aggravated by his service.  The Board notes that a review of the service treatment records shows a January 1964 examination report prior to enlisting in service indicated no back disability.  Further, the October 1966 enlistment examination also indicated no pre-existing back disability.

Thus, this evidence speaks directly to the bases for his September 1969 denial.  The evidence was not previously considered by agency decision makers; it is not cumulative and redundant of evidence already of record; it relates to an unestablished fact; and it raises a reasonable possibility of substantiating the claim for service connection for a back disability.  Thus, reopening the Veteran's claim for service connection is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.


ORDER

New and material evidence having been presented, the claim for entitlement to service connection for a back disability is reopened; to this limited extent, the appeal is granted.


REMAND

In light of the Board's decision to reopen the claim of service connection for a back disability, a remand of the underlying service connection claim is necessary to accord the RO an opportunity to adjudicate the issue on a denovo basis.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).

The Veteran has submitted relevant lay evidence indicating he did not suffer from a pre-existing back disability and that his current back disability is related to an injury he suffered in service.  A December 2011 statement from the Veteran indicated that he never suffered from a back disorder prior to service.  He reported getting injured during basic training and continuing to suffer from a back disorder as a result of that injury.  In addition, an October 2012 statement from a fellow soldier who served with the Veteran indicated the Veteran did not have a back condition upon entering service, however, he got injured during boot camp and struggled with has back thereafter as a result.

The Veteran's service treatment records also support that he did not suffer from a pre-existing back disability.  A review of the service treatment records show a January 1964 examination prior to enlisting in service, which indicated the Veteran had no back condition.  Further, the October 1966 enlistment examination also indicated no pre-existing back condition, while the October 1968 separation examination report noted chronic low back pain.

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  As the Veteran's service enlistment examination report in October 1966 is silent for back findings, he is entitled to a presumption of soundness at enlistment with respect to a back disability.  As noted, such presumption is rebuttable only be clear and unmistakable evidence that a low back disability pre-existed service and was not aggravated therein.

The Veteran was afforded a November 2012 VA examination, in which the examiner diagnosed the Veteran with spinal stenosis in the lumbar spine.  She indicated the Veteran's pre-existing spondylolisthesis was not aggravated by service.  She further noted his back pain was not caused by the retrolisthesis but by spinal stenosis and diffuse arthritis of the entire lumbar spine, which is a result of age.  Additionally, she reported the Veteran's degenerative disease is not caused by spondylolisthesis.

As the Veteran is entitled to the presumption of soundness for a back disorder, the examiner's opinion should have addressed how the back disability clearly and unmistakably pre-existed service and was not aggravated by service.  The November 2012 VA examiner's negative opinion did not include rationale discussing this issue.  Therefore, that opinion is found inadequate and a new examination and opinion are required.

In light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the issue is REMANDED for the following actions:

1.  Updated VA treatment records should be obtained from July 2014.

2.  Thereafter, arrange for a VA examination of the Veteran to ascertain the current nature and etiology of his back disability.  The claims file must be reviewed by the examiner and any necessary tests and studies should be performed.

Based on review of the entire record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Identify each diagnosis of any back disability found and the evidence in support thereof.

b)  Regarding each diagnosed back disability, is there evidence in the record that shows it is undebatable from a medical standpoint that such disability pre-existed the Veteran's military service?  If so, please identify and discuss such evidence.

c)  If there is evidence that establishes that a low back disability clearly and unmistakably pre-existed service, is there also evidence in the record that shows it is undebatable from a medical standpoint that such disability was not aggravated from service beyond its natural progression?  If so, please identify and discuss such evidence.

The examiner should specifically discuss the low back injury in service and treatment thereafter, beginning November 1966.  He or she should also discuss the October 1968 separation examination report.

d)  If a back disability is found to not have clearly and unmistakably pre-existed service, is it at least as likely as not (a 50 percent or greater probability) that such disability had its onset in or is otherwise related to his service, to include his basic training injury and treatment thereafter as a result.

The service treatment records and lay evidence of record should be discussed.  All opinions must include complete rationale for all opinions expressed.

3.  Finally, readjudicate the appeal on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


